                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

    UNITED STATES OF AMERICA,                         §
                                                      §
                              Plaintiff,              §
                                                      §
    v.                                                §            CASE NO.   7:19-CV-405
                                                      §
    12.559 ACRES OF LAND, MORE OR                     §
    LESS, SITUATE IN HIDALGO                          §
    COUNTY, STATE OF TEXAS; AND                       §
    GERARDO MARTINEZ, ET AL.,                         §
                                                      §
                            Defendants.               §

_____________________________________________________________________________

                   JOINT REQUEST FOR RECONSIDERATION
______________________________________________________________________________

         The parties respectfully request reconsideration of the Court’s April 1, 2020 Order 1

denying their Joint Motion for Order Establishing Just Compensation, Granting Possession, and

Distributing Funds on Deposit in the Registry of the Court for Tract RGV-WSL-8002 and would

show the Court as follows:

1.       The Order states “that after being repeatedly warned not to do so, the United States has

         once again utilized its filing of an amended Schedule GG as a method of adding additional

         parties to the case.” 2

2.       The United States did not utilize the filing of an amended Schedule “G” to include an

         additional party. Defendant Marvin Fuller did not need to be added as a party because he

         was listed as an original party in Schedule “G” of the Declaration of Taking. 3



1
  Dkt. No. 24.
2
  Id., p. 1.
3
  Dkt. No. 2

                                                 Page 1 of 6
                                      Joint Request for Reconsideration
3.      The parties understand there may be some confusion regarding the events of the case and

        its ultimate settlement, thereby they submit the following timeline in order to clarify any

        outstanding issues:

4.      On December 6, 2019, the United States of America (hereafter “United States”) filed a

        Declaration of Taking (hereinafter “DT”) for the condemnation of a fee simple interest in

        real property identified as Tract RGV-WSL-8002. 4 The DT listed Gerardo Martinez,

        Marvin Fuller and Hidalgo County Tax Assessor & Collector Pablo “Paul” Villarreal, Jr.

        as having an interest in the subject property. 5

5.      On December 9, 2019, the United States deposited ninety three thousand four hundred forty

        nine and 00/100 dollars ($93,449.00) into the Registry of the Court as estimated just

        compensation for Tract RGV-WSL-8002. 6

6.      On December 20, 2019, the United States filed a Notice of Disclaimer of Hidalgo County

        Tax Assessor & Collector Pablo “Paul” Villarreal, Jr. 7 and on December 30, 2019, he was

        dismissed from the case. 8

7.      On January 6, 2020, the United States filed a notice of settlement informing the Court that

        it had reached settlement terms with Defendant Gerardo Martinez regarding the amount of

        just compensation to be paid by the United States for its taking of Tract RGV-WSL-8002. 9

        The notice further advised the Court that the other remaining original defendant, Marvin

        Fuller, had informed undersigned counsel that he intended to execute a disclaimer. 10




4
  Id.
5
  Id. Schedule “G”
6
  Dkt. No. 5.
7
  Dkt. No. 10.
8
  Dkt. No. 11.
9
  Dkt. No. 12.
10
   Id.

                                                Page 2 of 6
                                     Joint Request for Reconsideration
8.       On January 10, 2020, the Court issued an Order 11 stating, in pertinent part:

                  The Court now considers the notice of settlement filed by the United
                  States of America (“United States”). Therein, the United States
                  informs the Court that it “has reached settlement terms with
                  Defendant Gerardo Martinez regarding the amount of just
                  compensation to be paid by the United States for its taking of Tract
                  RGV-WSL-8002. The other remaining defendant, Marvin Fuller,
                  has informed undersigned counsel that he intends to execute a
                  disclaimer.” The United States further explains that after the
                  execution of a disclaimer by Mr. Fuller, the United States intends to
                  file an amended Schedule GG reflecting the change and a “Joint
                  Motion for Order Establishing Just Compensation, Granting
                  Possession, and Distributing Funds on Deposit in the Registry of the
                  Court for Tract RGV-WSL-8002.”

9.       To that end, the United States waited to file its Noticed of Amended Schedule “G” until

         Marvin Fuller executed a disclaimer and was dismissed by the Court.

10.      On January 16, 2020, the United States deposited an additional $31,551.00 in the Registry

         of the Court for a total sum of $125,000.00 on deposit in the Registry of the Court. 12

11.      In its February 11, 2020 Status Report, the United States apprised the Court that the tenant

         and original defendant, Marvin Fuller, agreed to sign a disclaimer upon modifying his lease

         with Gerardo Martinez to accurately reflect the cropland that was lost as a result of the

         taking. 13

12.      On February 18, 2020, the Court issued an Order 14 stating, in pertinent part:

                  The United States now indicates in its recently filed status report
                  that it is still in the process of securing Mr. Fuller’s disclaimer before
                  it finalizes and files a “Joint Motion for Order Establishing Just
                  Compensation, Granting Possession, and Distributing Funds on
                  Deposit in the Registry of the Court for Tract RGV-WSL-8002”
                  with the remaining Defendant, Gerardo Martinez. Accordingly, the
                  United States requests an additional thirty days to finalize all


11
   Dkt. No. 13.
12
   Dkt. No. 14.
13
   Dkt. No. 15.
14
   Dkt. No. 16.

                                                  Page 3 of 6
                                       Joint Request for Reconsideration
                  documents and file the joint motion in order to close the case on the
                  Court’s docket. The Court finds good cause for this request.

13.      In its February 26, 2020 Status Report, undersigned counsel reported that he and a

         representative from the United States Army Corps of Engineers met with Marvin Fuller to

         ascertain the status of his negotiations with Gerardo Martinez. 15 During the meeting, Mr.

         Fuller informed undersigned counsel that he worked out a lease modification with Mr.

         Martinez, but stated that he wanted to be compensated for the amount of money ($3,500)

         he had already put into the lost acreage of tillable cropland at the time of the taking. 16

14.      Because Mr. Fuller would no longer be disclaiming his interest in the Subject Property,

         undersigned counsel proceeded to file the Amended Notice of Schedule “G” 17 and an

         Amended Disclosure of Interested Parties 18 to clarify that original defendants Gerardo

         Martinez and Marvin Fuller were the only remaining defendants in the case.

15.      On March 5, 2020, the United States deposited an additional $3,500.00 in the Registry of

         the Court for a total sum of $128,500.00 on deposit in the Registry of the Court. 19

16.      The same day, the parties filed their Joint Motion for Order Establishing Just

         Compensation, Granting Possession, and Distributing Funds on Deposit in the Registry of

         the Court for Tract RGV-WSL-8002. 20

17.      The Court Order denying the joint motion further instructed the parties “to file a motion

         requesting the Court add Marvin Fuller” which “should attach evidence of Mr. Fuller’s

         interest in Tract RGV-WSL-8002.” Mr. Fuller was originally named in Schedule “G” and




15
   Dkt. No. 17.
16
   Id.
17
   Dkt. No. 18.
18
   Dkt. No. 19.
19
   Dkt. No. 22.
20
   Dkt. No. 23.

                                                Page 4 of 6
                                     Joint Request for Reconsideration
           executed a proper Waiver of Service 21 in this case. As such, it is not necessary to file a

           motion to add Mr. Fuller as a party. The parties do, however, respectfully submit a copy

           of Mr. Fuller’s lease with Mr. Martinez for the Court’s review and consideration. 22

                                          CONCLUSION & PRAYER

                    Whereas Mr. Fuller is already listed as a party in Schedule “G” and executed a

           waiver of judicial service of process, the parties respectfully request the Court reconsider

           its April 1, 2020 order and grant the Joint Motion for Order Establishing Just

           Compensation, Granting Possession, and Distributing Funds on Deposit in the Registry of

           the Court for Tract RGV-WSL-8002.



           Respectfully submitted,

           DEFENDANTS:                                              PLAINTIFF:

           By:      s/ Roy R. Brandys (w/permission)                By:    s/ N. Joseph Unruh _____
                    ROY R. BRANDYS                                  N. JOSEPH UNRUH
                    Barron, Adler, Clough & Oddo, LLP               Assistant U.S. Attorney
                    SDTX No. 31963                                  SDTX No. 1571957
                    Texas Bar No. 02883550                          Texas Bar No. 24075198
                    808 Nueces Street                               1701 W. Bus. Hwy. 83, Suite 600
                    Austin, Texas 78701                             McAllen, Texas 78501
                    Telephone: (512) 478-4995                       Telephone: (956) 618-8010
                    Facsimile: (512) 478-6022                       Facsimile: (956) 618-8016
                    Email: brandys@barronadler.com                  Email: Neil.Unruh@usdoj.gov
                    Attorney-in-Charge for Defendant                Attorney-in-Charge for Plaintiff

           By:     s/ Marvin Fuller (w/permission)
                   Marvin Fuller

                    Weslaco, TX 78596
                    Telephone: (956) 778-6113
                    Email: thefullerfarms@gmail.com
                    Pro Se Tenant


21
     Dkt No. 20.
22
     Ex. 1. September 1, 2018 Lease.

                                                  Page 5 of 6
                                       Joint Request for Reconsideration
                                CERTIFICATE OF SERVICE

       I, N. Joseph Unruh, Assistant United States Attorney for the Southern District of Texas, do

hereby certify that on this 2nd day of April, 2020, a copy of the foregoing was served on the

following parties in accordance with the Federal Rules of Civil Procedure.

Roy B. Brandys
Barron, Adler, Clough & Oddo, LLP
808 Nueces Street
Austin, TX 78701

Mr. Marvin Fuller
Weslaco, TX 78596



                                              By:     s/ N. Joseph Unruh            _____
                                                      N. JOSEPH UNRUH
                                                      Assistant United States Attorney




                                             Page 6 of 6
                                  Joint Request for Reconsideration
